Our attention is called to the fact that we inadvertently stated in our original opinion that appellant was convicted of forgery when the conviction in fact was for knowingly passing as true a forged instrument. The original opinion has been corrected in this regard.
It is insisted that the evidence is insufficient to support the finding that appellant knew the instrument he passed was forged. He was in possession of and passed a check which was unquestionably a forgery. When the party to whom he passed it made a suggestion that appellant must have gotten it in a poker game he adopted the suggestion and said that was where he received it. The check was drawn in favor of T. H. Martin. The state took the position that the payee in the check was a fictitious person. Some eight witnesses testified that they knew of no such person, although some of them had been for some time in business which brought them in contact with the public generally. Appellant did not testify. He offered one witness only, who on direct examination testified that he knew a T. H.
Martin, but on cross-examination became uncertain as to the initials. The evidence justified the jury in concluding that Martin was a fictitious person. Appellant being found in possession of a forged check payable to such a party and having passed it and received the benefits therefrom, the jury did no violence to the facts in the inference that he knew the check was forged.
The motion for rehearing is overruled.
Overruled. *Page 127